Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/354,859, the amendment filed on 2/17/2021 is herein acknowledged. Claims 1, 8, 13, 15 and 20 have been amended and claims 14 and 21 have been canceled. Claims 1-13 and 15-20 are pending.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8 and 15, Applicant’s Specification does not appear to provide support for the limitations of “a first protocol using the first plurality of execution units… a second protocol using the second plurality of execution units” since while the Specification provides support for a plurality of executing units comprising at least a first type of execution unit comprising a first set of execution resources and a second type of execution unit comprising a second set of execution resources (figs. 3A-3C and related text); no support has been found in Applicant’s Specification for managing page faults according to a first protocol using the first plurality of execution units and a second protocol using the 
Dependent claims 2-7, 9-13 and 16-20 are rejected for the reasons indicated above with respect to claims 1, 8 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8 and 15, the limitations “using the first plurality of execution units” and “using the second plurality of execution units” render the claim indefinite as “the first plurality of execution units” and “the second plurality of execution units” have not been previously identified in the claim. The claim identifies a plurality of execution units, a first type of execution unit, a first set of execution resources, a second type of execution unit and a second set of execution resources; thus, it is not clear whether the claimed “the first plurality of execution units” and “the second plurality of execution units” intend to refer to the first type of execution unit or the second type of execution or to other sets of execution units/resources. Appropriate correction/clarification is required.
Dependent claims 2-7, 9-13 and 16-20 are rejected for the reasons indicated above with respect to claims 1, 8 and 15.



REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647).  
As per claim 1. A general purpose… processor comprising: … and a processing circuitry to: receive a virtual address that triggered a page fault for a compute process; [“receives a request to translate a virtual address that is not mapped to a physical page, an exception (processor interrupt is generated) occurs which results in a page fault exception handler being called… (par. 0038)]
check a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and [“the memory page handler checks that the virtual address that caused the fault” (par. 0039] 
manage the page fault according to one of: a first protocol in response to a determination that the virtual address that triggered the page fault is a last page in the virtual memory allocation for the compute process, or a second protocol in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process [Sokolov teaches “the page (last or first) at the opposite end of the allocated block of virtual memory 204 to the mapped page… is referred to as a guard page” (par. 0037) “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040) “if the virtual address is within the guard page 404, then at step 706 instead of mapping the virtual page to a physical page 222, a stack overflow condition is generated by the page fault exception handler, indicating that the stack for the thread has exceed the 64 K contiguous block allocated for it… At step 708, the virtual address is not within the guard page 404 or within 4K of the last mapped page. Another handler is called to process this page fault exception” (pars. 0041-0042)].  
Sokolov does expressly disclose a graphics processor… comprising… a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources;:…  the first protocol using the first plurality of execution units or the second protocol using the second plurality of execution units; however, regarding these limitations, Grossman teaches [“a graphics system includes a graphics processing unit (GPU). A GPU may be implemented as a co -processor component to a central processing unit (CPU) of a computer system, “ (par. 0010) “the GPU 112 may be capable of very high performance using a relatively large number of small, parallel execution threads on dedicated programmable hardware processing units.” (par. 0012) where GPU 112 may include its own computer units (par. 0027) “The CPU fault handler 106 executes steps in response to the CPU MMU 108 generating a page fault, to make requested data available to the CPU 102 and/or GPU 112. Conventionally, the CPU fault handler 106 may respond to a page fault by reading appropriate data, from the system disk 182, and writing the data to physical memory, so that it is thereafter available to be accessed by the faulting CPU program via the CPU MMU 108. The CPU fault handler 106 can be software that resides in the system memory 152 and executes on the CPU 102, the software being provoked by an interrupt to the CPU 102. For example, the CPU fault handler 106 can be an operating system routine.” (par. 0018) “the GPU fault handler 116 executes steps in response to the GPU MMU 118 generating a page fault, to make requested data available to the GPU 112.” (par. 0025) where “One reason for limiting the number of GPU threads that can be executed during a common time interval, in response to a page fault, is to limit how many compute unit of the GPUs are used to handle the page fault, so that at least some compute units of the GPU remain available to perform other GPU functions.” (par. 0044) “the executing one or more GPU threads includes determining, based on the task ID associated with the virtual memory address being used when the page fault occurred, a number of GPU threads to execute during a common time interval.” (par. 0049)]. 
Sokolov and Grossman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Sokolov to include a graphics processor… comprising… a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources;:…  the first protocol using the first plurality of execution units or the second protocol using the second plurality of execution units as taught by Grossman since doing so would provide the benefits of [servicing page faults and allowing “at least some compute units of the GPU remain available to perform other GPU functions… limit how long it takes to perform the context switching (e.g., at steps 206 and 210) used to handle the page fault. This is because in general, the greater the number of GPU shader thread execution units in use during a common time interval for a task, the greater the amount of time required to perform context switching of that task.” (par. 0044)].
Therefore, it would have been obvious to combine Sokolov and Grossman for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The apparatus of claim 1, the processor to: allocate and map a predetermined number of pages in the virtual memory space for the compute process that triggered the page fault [Sokolov teaches “region 202 allocated for the stack can be automatically mapped in response to a page fault for the block” (par. 0030) “the first page 402 of the allocated block 204 is mapped to a physical page 222 in physical memory space 208 when the virtual memory block 204 is first allocated to a thread...” (par. 0032) “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040)].  
As per claim 3. The apparatus of claim 2, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [Sokolov teaches “the first page 402 of the allocated block 204 is mapped to a physical page 222 in physical memory space 208 when the virtual memory block 204 is first allocated to a thread...” (par. 0032) “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040)].  
As per claim 4. The apparatus of claim 3, the processor to: update a page table in the virtual memory space [Sokolov teaches page tables 220 storing the mapping of virtual pages to physical pages (fig. 2 and related text; see fig. 3 and related text) where “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040)].  
As per claim 8. A method comprising: receiving, in a general purpose graphics processor comprising a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources, a virtual address that triggered a page fault for a compute process; checking a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and managing the page fault according to one of: a first protocol sing the first plurality of execution units in response to a determination that the virtual address that triggered the page fault is a last page in the virtual memory allocation for the compute process, or a second protocol using the second plurality of execution units in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 9. The method of claim 8, further comprising: allocating and mapping a predetermined number of pages in the virtual memory space for the compute process that triggered the page fault [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 10. The method of claim 9, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 11. The method of claim 10, further comprising: updating a page table in the virtual memory space [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 15. One or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to: receive, in a general purpose graphics processor comprising plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources, a virtual address that triggered a page fault for a compute process; check a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and manage the page fault according to one of: Attorney Docket AB9859-USPatent Applicationa first protocol sing the first plurality of execution units in response to a determination that the virtual address that triggered the page fault is a last page in the virtual memory allocation for the compute process, or a second protocol using the second plurality of execution units in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 16. The computer-readable medium of claim 15, comprising one or more instructions that when executed on the at least one processor configure the at least one processor to: [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 17. The computer-readable medium of claim 16, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [The rationale in the rejection of claim 3 is herein incorporated].
As per claim 18. The computer-readable medium of claim 17, comprising one or more instructions that when executed on the at least one processor configure the at least one processor to: update a page table in the virtual memory space [The rationale in the rejection of claim 4 is herein incorporated].  
  
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647) as applied in the rejection of claims 1, 8 and 15 above, and further in view of Munetoh (US 2014/0298334).
As per claim 5. The combination of Sokolov and Grossman teaches The apparatus of claim 4, but does not expressly disclose the processor to: store a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp; however, regarding these limitations, Munetoh teaches [page fault log (pars. 0022, 0024) including time, process ID (PID) and virtual address information (see pars. 0022, 0024; figs. 8-10 and related text)].  
Sokolov, Grossman and Munetoh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov and Grossman to store a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp as taught by Munetoh since doing so would provide the benefits of [an improved memory controller providing “increase in speed, parallelization, a reduction in consumed power…” (par. 0003)].
Therefore, it would have been obvious to combine Sokolov, Grossman and Munetoh for the benefit of creating a storage system/method to obtain the invention as specified in claim 5. 
As per claim 12. The method of claim 11, further comprising: storing a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp [The rationale in the rejection of claim 5 is herein incorporated].  
[The rationale in the rejection of claim 5 is herein incorporated].    

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647) and Munetoh (US 2014/0298334) as applied in the rejection of claim 5, and further in view of Zwiegincew et al. (US 2002/0019723).
As per claim 6. The apparatus of claim 5, the processor to: construct a time-series data set from a series of page fault event data records stored in memory; [Munetoh teaches storing a series of page fault data including timing information (figs. 8-10 and related text)] but the combination of Sokolov and Munetoh does not expressly disclose generate a predicted page fault based on an analysis of the time series data; and preemptively retrieve data into virtual memory based on the predicted page fault; however, regarding these limitations, Zwiegincew teaches [“determining which pages will have to be retrieved from disk during a potential hard page fault scenario and pre-fetching the determined pages into RAM prior to the occurrence of the potential hard page fault sequence.” (par. 0033) “A hard page fault scenario analyzer 240 anticipates and analyzes hard page fault scenarios… The hard page fault scenario analyzer logs various hard page fault scenarios that occur during operation of the application program module 205. The logged hard page fault scenarios are then analyzed to determine if they re-occur frequently, and if they do, they are put in a scenario file… the hard page fault scenario analyzer 240 anticipates the "open file" hard page fault scenario of the example and determines the set of pages that will need to be retrieved from disk upon the occurrence of the hard page fault…” (par. 0037) (See fig. 3 and related text)].  
Sokolov, Grossman, Munetoh and Zwiegincew are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination Sokolov, Grossman and Munetoh to include generating predicted page fault based on the analysis of logged data such as the time series page fault data stored by Munetoh and retrieving data based on the predicted page faults as taught by Zwiegincew since doing so would provide the benefits of [improved performance as page faults are reduced (par. 0002)]. 
Sokolov, Grossman and Munetoh with Zwiegincew for the benefit of creating a storage system/method to obtain the invention as specified in claim 6. 
As per claim 13. The method of claim 12, further comprising: constructing a time-series data set from a series of page fault event data records stored in memory; generating a predicted page fault based on an analysis of the time series data; and preemptively retrieving data into virtual memory based on the predicted page fault [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 20. The computer-readable medium of claim 19, comprising one or more instructions that when executed on the at least one processor configure the at109 Attorney Docket AB9859-USPatent Application least one processor to: construct a time-series data set from a series of page fault event data records stored in memory; generate a predicted page fault based on an analysis of the time series data; and preemptively retrieve data into virtual memory based on the predicted page fault [The rationale in the rejection of claim 6 is herein incorporated].  

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647) as applied in the rejection of claims 1, 8 and 15 above, and further in view of Campbell et. al. (US 2006/0236032).
As per claim 7. The combination of Sokolov and Grossman teaches The apparatus of claim 1, but does not expressly disclose wherein the processor is embedded in a memory management unit; however, regarding these limitations, Campbell teaches [“An embedded central processing unit (CPU) is included in the memory controller” (Abstract; see pars. 0013, 0016)].  
Sokolov, Grossman and Campbell are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov and Grossman to have the processor embedded in a memory management unit as taught by Campbell since doing so would provide the benefits of [facilitating low latency memory accesses (par. 0016)]. 
Therefore, it would have been obvious to combine Sokolov and Grossman with Zwiegincew for the benefit of creating a storage system/method to obtain the invention as specified in claim 7. 
As per claim 14. The method of claim 8, wherein the processor is embedded in a memory management unit [The rationale in the rejection of claim 7 is herein incorporated].  
[The rationale in the rejection of claim 7 is herein incorporated].
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Xing et al. (US 2017/0068455) teaches [“an apparatus may include one or more processors with supports for application execution enclaves; memory coupled with the one or more processors to be organized into a plurality of memory pages; and an exception handler to be operated by the one or more processors to handle memory page fault exceptions, wherein to handle memory page fault exceptions includes to handle a memory page fault triggered to request additional allocation of one or more memory pages to a memory page cache of an execution enclave of an application.” (par. 0013)]. 
ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 11/2/2020 have been fully considered but they are moot in view of new grounds of rejection.

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-13 and 15-20 have received a first action on the merits and are subject to a final rejection.
a(1) CLAIMS REJECTED IN THE APPLICATION
Claims 14 and 21 have been canceled.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 10, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135